    Case 20-42492          Doc 372        Filed 07/20/21 Entered 07/20/21 12:38:30              Desc Main
                                           Document     Page 1 of 3
                                                                                                EOD
                                                                                                07/20/2021
                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

      In re:                                                 § Chapter 11
                                                             §
      SPHERATURE INVESTMENTS LLC,                            § Case No.: 20-42492
      et al.,                                                §
                                                             §
                        Debtors.1                            § Jointly Administered

       SECOND ORDER EXTENDING THE EXCLUSIVE PERIODS DURING WHICH
              ONLY THE DEBTORS MAY FILE AND CONFIRM A PLAN

           This matter having come before this Court on the Second Motion for Order Extending the

Exclusive Periods in which Only Debtors May File and Confirm a Plan (the “Motion”)2 filed by

Spherature Investments LLC (“Spherature”), together with its affiliates identified herein

(collectively, the “Debtors”), the Debtors and debtors-in-possession in the above captioned chapter

11 cases (the “Cases”).

           The Court, having reviewed the Motion, and after due deliberation and consideration, and

it appearing that this Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334;

that this is a core proceeding pursuant to 28 U.S.C. § 157(b); that venue of this proceeding and the

Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409; that due and proper notice to

all parties in interest was appropriate under the circumstances, that no objections have been timely

filed, and no further notice is necessary; that the relief sought in the Motion is in the best interests

of the Debtors, their creditors, and all parties in interest; that cause exists to grant the relief

requested in the Motion to the extent set forth


1
 The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing Holdings,
LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”) EIN#6264;
WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV Services”)
EIN#2220.

2
    Capitalized terms not defined herein shall have the meaning ascribed in the Motion.
 Case 20-42492       Doc 372     Filed 07/20/21 Entered 07/20/21 12:38:30             Desc Main
                                  Document     Page 2 of 3



below; and that, upon all of the proceedings had before the Court and after due deliberation and

sufficient cause appearing therefore, it is hereby ORDERED that:

       1.      The Motion is GRANTED.

       2.      Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’ Exclusivity

Filing Period in which to file a chapter 11 plan is extended to and including September 17, 2021.

       3.      The Debtors’ Exclusivity Solicitation Period is hereby extended to and including

November 16, 2021.

       4.      The extensions to the Exclusive Filing Period and the Exclusivity Solicitation

Period granted herein are without prejudice to such further requests that may be made pursuant to

section 1121(d) of the Bankruptcy Code by the Debtors, or any party-in-interest, for cause shown,

upon notice and a hearing.

       5.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                        Signed on 7/20/2021

                                             HONORABLE BRENDA T. RHOADES, MD
                                             HONORABLE
                                             UNITED     BRENDA
                                                    STATES      T. RHOADES,
                                                           BANKRUPTCY  JUDGE
                                             CHIEF UNITED STATES BANKRUPTCY JUDGE
 Case 20-42492     Doc 372     Filed 07/20/21 Entered 07/20/21 12:38:30   Desc Main
                                Document     Page 3 of 3



Submitted and Prepared by:

/s/ Jack G. Haake
Marcus A. Helt, Esq. (Texas Bar #24052187)
Jack G. Haake, Esq. (Admitted Pro Hac Vice)
MCDERMOTT WILL & EMERY LLP
2501 North Harwood Street, Suite 1900
Dallas, Texas 75201
Tel: (214) 210-2821 / Fax: (972) 528-5765
Email: mhelt@mwe.com
Email: jhaake@mwe.com

COUNSEL FOR THE DEBTORS
AND DEBTORS-IN-POSSESSION
